DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to applicant’s response to final office action filed on June 14, 2022 in which claims 1-2, 5-9, 12-14, and 17-20 are presented for further examination.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to 	IMAGE ACQUISITION METHOD AND DEVICE, ELECTRONIC DEVICE AND STORAGE MEDIUM.  The closest prior art Davis et al. (US 2013/0106685) is directed to Context-sensitive Query Enrichment, specifically to transmitting a search expression to a remote search engine in response to detecting a component of the search expression in a component of a visual image without first detecting a confirmation of the search expression, see par [0189].  However, Davis either singularly or in combination, fail to anticipate or render obvious the recited features “An image acquisition method, comprising: acquiring an image retrieval text input by a user and a screen display status of an image display device; determining retrieval intention information and a retrieval keyword according to the image retrieval text, wherein the retrieval intention information comprises information reflecting the user's retrieval intention, and the retrieval keyword comprises a keyword used to retrieve images; acquiring at least one candidate image according to the retrieval intention information and the retrieval keyword; and selecting a target image from the at least one candidate image according to the screen display status, wherein before the acquiring the image retrieval text input by the user and the screen display status of the image display device, the method further comprises: acquiring a plurality of images; acquiring image description information of the plurality of images; and storing the plurality of images in a preset image database, with the image description information of the plurality of images as an index, and wherein the acquiring at least one candidate image according to the retrieval intention information and the retrieval keyword comprises: acquiring a plurality of candidate images from the preset image database according to the retrieval keyword: and acquiring at least one candidate image that meets the retrieval intention information from the plurality of candidate images.” 
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-2, 5-9, 12-14, and 17-20 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	King et al (US 20110145068) relates to ASSOCIATING RENDERED ADVERTISEMENTS WITH DIGITAL CONTENT, specifically by associating rendered advertisements with digital content is described. In some examples, the system receives an image of a rendered advertisement, information associated with digital content, and information associating the rendered advertisement with the digital content via a web portal.
Rapoport et al (US 2014/0118479) relates to METHOD, SYSTEM, AND COMPUTER PROGRAM PRODUCT FOR GAMIFYING THE PROCESS OF OBTAINING PANORAMIC IMAGES, specifically by generating a number of targets for a panoramic image, each of the targets defining a portion of the panoramic image, monitor a position of a user device with respect to a current target, responsive to determining that the user device is properly positioned with respect to the current target, capture a first image for the current target using a camera of the user device, monitor the position of the user device with respect to a next target, responsive
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 2, 2022